Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 09/09/2021.
Claims 1-17 are currently pending and have been examined.

Double Patenting
“Non-statutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Non-statutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Non-statutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
	A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-17 provisionally rejected on the ground of non-statutory double patenting over claims 1-16 of Patent Application No: 11144851.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other. 
  Claims 1-17 of the instant application do not recite determine an upper revenue confidence bound representing a revenue threshold percentile of an inverse gamma revenue distribution; determine a lower cost confidence bound representing a cost threshold percentile of an inverse gamma cost distribution, a difference between the upper revenue confidence bound and the 2lower cost confidence bound;.
  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application to include determine an upper revenue confidence bound representing a revenue threshold percentile of an inverse gamma revenue distribution; determine a lower cost confidence bound representing a cost threshold percentile of an inverse gamma cost distribution, a difference between the upper revenue confidence bound and the 2lower cost confidence bound with the motivation of providing advertisers with more accurate and secure advertising system to target consumers.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
	The subject matter claimed in the instant application is fully disclosed in the referenced patent application and would be covered by any patent granted on that patent application since the referenced patent application and the instant application are claiming common subject matter, as follows: routing voice over Internet Protocol communications events between plurality of communications devices using respective VOIP telephone numbers.
	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 .(CCPA 1968).  See also MPEP § 804

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-8 are directed to a system; claim (s) 8-16 are directed to a method;   claim (s)  17 is  directed to a system.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites: storing a plurality of unique associations between user accounts of users and telephone numbers; storing a cost of events for the user accounts; a storing a revenue of presented advertisements associated with the user accounts; a prediction for each of the user accounts: generate a predicted cost of the communications events using a gamma-gamma cost; generate a predicted revenue of the presented advertisements using a gamma- gamma revenue; generate a margin based on the predicted cost and the predicted revenue; and when the margin for a given user account is below a margin threshold, restrict a status associated with the given user account.
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, as well as Mathematical concepts. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because recites the following additional elements: “routing system, VOIP, devices, engine, database, model” is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of “routing system, VOIP, devices, engine, database, model” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claims 9 and 17.
The dependent claims 6-7, 12-13 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims 1, 9. 

The dependent claims 2-5, 8 and 10-11 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. Claim 2,3, 5, 8  (prediction engine), 4 (routing engine); 2,3, 10-11 (model), recites additional elements. These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.

Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wojcicki, US Pat No: 8751308 B2, teaches local advertising responses.
Kline, US Pat No: 8055539 B1, teaches system and method for tracking internet related revenue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682